Citation Nr: 1451293	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-21 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for service-connected major depressive disorder.

2.  Entitlement to an initial compensable evaluation for service-connected hearing loss prior to April 16, 2012, and an evaluation in excess of 10 percent since.


REPRESENTATION

Appellant represented by:	 Paul Bradley, Agent


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to October 1975, and from December 1975 to July 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Board notes that the Veteran initially claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), which was denied in the May 2011 rating decision.  In May 2012, the RO issued a subsequent opinion considering evidence received within the appeal period, awarding entitlement to a TDIU, effective December 3, 2010, the date of claim.  Therefore, that claim is not presently before the Board.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  Prior to April 16, 2012, the Veteran's hearing loss was no worse than Level II hearing loss in the right ear and Level II hearing loss in the left ear.

2.  Since April 16, 2012, the Veteran's hearing loss was no worse than Level II hearing loss in the right ear and Level V hearing loss in the left ear.

3.  During the period on appeal, the clinical signs and symptoms associated with the Veteran's major depressive disorder more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.


CONCLUSIONS OF LAW

1.  Prior to April 16, 2012, the criteria for a compensable disability rating for bilateral hearing loss were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

2.  Since April 16, 2012, the criteria for a disability rating in excess of 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic Code 6100 (2014).

3.  During the period on appeal, the criteria for a rating in excess of 30 percent for depressive disorder are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.125, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

Initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, December 2010, March 2011 and April 2011 letters fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran with appropriate VA examinations in January 2011 and April 2012.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disabilities.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

The Board also concludes the VA examinations are an adequate basis upon which to base a decision.  VA hearing examination reports must include a discussion of the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this case, the VA examination reports note merely general complaints, such as difficulty understanding speech, especially when in a noisy background, or high frequency noises such as sirens.  Even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  See id.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).


II.  Higher Initial Rating

The Veteran contends that he is entitled to a rating in excess of 30 percent for his service-connected major depressive disorder, a compensable evaluation for service-connected hearing loss prior to April 16, 2012, and a rating in excess of 10 percent for hearing loss since.  For the reasons that follow, the Board concludes that increased ratings are not warranted.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

A.  Hearing Loss

In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85 (2009).  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85.

Though there are records of VA treatment during the period on appeal, none pertain to the Veteran's hearing loss, but reference only a chronic ear infection without indication of any relationship to hearing loss.

On VA audiologic evaluation in January 2011, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
65
90
LEFT
20
25
50
90
100

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  The Veteran denied any significant effect on occupation or usual daily activities.

Using Table VI in 38 C.F.R. § 4.85, the puretone average and speech recognition score are combined to give each ear a numeric designation for use on Table VII to determine the correct disability level.  The right ear had a puretone average of 54 dB and a speech recognition score of 88; therefore the right ear received a designation of II.  The left ear had a puretone average of 67 dB and a speech recognition score of 88; therefore the left ear received a designation of II.  The point where II and II intersect on Table VII then reveals the disability level for the veteran's hearing loss, which in this case does not reach a compensable level.

The regulations have two provisions for evaluating veterans with certain patterns of hearing impairment that cannot always be accurately assessed under § 4.85 because the speech discrimination test may not reflect the severity of communicative functioning that these veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  38 C.F.R. § 4.86(a) indicates that if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation can be based either on Table VI or Table VIa, whichever results in a higher evaluation.  This provision corrects the fact that with a 55-decibel threshold level (the level at which speech becomes essentially inaudible) the high level of amplification needed to attempt to conduct a speech discrimination test would be painful to most people, and speech discrimination tests may therefore not be possible or reliable.  See 64 Fed. Reg. 25209 (May 11, 1999).  38 C.F.R. § 4.86(b) indicates that when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa, whichever results in the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  This provision compensates for a pattern of hearing impairment that is an extreme handicap in the presence of any environmental noise, and a speech discrimination test conducted in a quiet room with amplification of sound does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  However, in this case, the audiometric results from the VA examination do not meet these criteria, and the veteran's disability cannot be evaluated under the alternative rating scheme.  Thus, the Veteran is not entitled to a compensable rating prior to April 16, 2012.

The Veteran is also not entitled to a rating in excess of 10 percent since April 16, 2012.  On VA audiologic evaluation in April 2012, puretone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
50
75
80
LEFT
15
30
60
100
105

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 80 in the left ear.  The Veteran reported that his hearing affected his ordinary conditions of daily life including the ability to work.  Specifically, the Veteran stated that he had difficulty hearing and understanding in quiet or background noise situations.  He indicated that he had more difficulty hearing if he is not facing the speaker or if the speaker is turned away or at a distance.  He also noted that he cannot hear high frequency sounds in his environment such as sirens.  He reported that his hearing loss is upsetting, and aggravating both to himself and others.

The right ear had a puretone average of 55 dB and a speech recognition score of 84; therefore the right ear received a designation of II.  The left ear had a puretone average of 74 dB and a speech recognition score of 80; therefore the left ear received a designation of V.  The point where II and V intersect on Table VII then reveals the disability level for the veteran's hearing loss of 10 percent, but not higher.

Again, the audiometric results from the April 2012 VA examination do not meet the criteria of either 38 C.F.R. § 4.86(a) or (b), and the Veteran's disability cannot be evaluated under the alternative rating scheme.  Thus, the Veteran is not entitled to a rating in excess of 10 percent since April 16, 2012.


B.  Major Depressive Disorder 

The Veteran's depressive disorder has been rated under Diagnostic Code 9434.  The Board notes that psychiatric disabilities other than eating disorders are rated pursuant to the criteria for the General Rating Formula.  See 38 C.F.R. § 4.130.

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, and recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The list of symptoms under the general rating formula are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 442-43.  The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  Although the Veteran's symptomatology is the primary consideration, the veteran's level of impairment must be in "most areas" applicable to the relevant percentage rating criteria.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2014).

When it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) (adopted by VA at 38 C.F.R. §§ 4.125 and 4.126 (2014), a GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

A GAF score in the range of "61 to 70" represents "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  However, the GAF score assigned in a case, like an examiner assessment of the severity of the condition, is not dispositive of the evaluation at issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In January 2011, the Veteran underwent a VA examination.  The Veteran denied any legal history or educational accomplishments.  The Veteran stated that he married his second wife after his discharge, and they had been married 28 to 30 years.  He reported having 1 stepchild from his second marriage, and 2 children of his own.  He stated that his marriage was fine, with the biggest problems being money problems.  He reported getting along fine with all 3 children, though he noted his daughter was currently in prison.  He stated he was close with his 4 living brothers, and stated that the grandchildren enjoy coming over for a few days at a time.  He described only minimal family based problems related to his psychiatric symptoms.

The Veteran then reported that he had quite a few friends, and they got together for different things.  He also reported living on a 50 acre farm, where he hunted with his son and others.  He noted that he and his friends go out fairly often, and his wife is more of a "homebody."  He stated he controlled his temper better and had to be provoked before he got angry or aggressive.  He described only minimal social problems related to his psychiatric symptoms.

Regarding activities and leisure pursuits, the Veteran reported spending time doing chores on the property when his back allowed.  He also reported going out to eat with his wife and to do other things with his friends.  He stated that he used to enjoy riding his motorcycle, but now hardly ever rode because of his back.  He described only minimal recreational problems related to his psychiatric symptoms.

The Veteran reported a history of violence, stating that he had calmed considerably over the years, though he and his neighbor got into a fight about a year earlier over a property line dispute.  He stated he now avoided that neighbor, though they have been feuding for years.

The examiner concluded that based on the Veteran' self-described psychiatric status on the job, and his family, social, and recreational patterns, his current psychosocial functional status appeared to be relatively unimpaired.  Instead, the Veteran's difficulties seemed to stem rather directly from his back problem and residual pain.  The examiner assigned a GAF score of 70 and stated that the Veteran's current psychiatric symptoms (without regard to physical conditions or symptoms) cause almost no occupational or recreational impairment and mild social/interpersonal impairment, but do cause more moderate subjective distress.

In April 2012 the Veteran underwent another VA examination.  The Veteran reported that he had 6 grandchildren, whom he regularly saw and had a good relationship with his 4 brothers.  The Veteran noted that he and his wife resided in a mobile home and were building a house adjacent to it.  He stated that his wife had a back condition and had difficulty with any physical activity.  The Veteran reported owning 50 acres of land and took his grandson out hunting.  He stated that he could no longer ride his motorcycle, but still enjoyed working on his Harley Davidson.  The examiner noted symptoms of depressed mood and chronic sleep impairment, but no other symptoms attributable to a mental disorder.  

On examination, the Veteran was clean, neatly groomed and casually dressed with unremarkable psychomotor activity.  The Veteran's speech was spontaneous and clear, his attitude toward the examiner was cooperative, friendly and attentive, and his affect was appropriate.  The Veteran's mood was good, and his attention was intact.  He was able to do serial 7's, and able to spell a word forward and backward.  His orientation was intact, and he had unremarkable thought process and thought content.  He had no delusions, average intelligence, understood the outcome of his behavior, and understood he had a problem.  The report did note difficulty sleeping, but the Veteran attributed this to back pain.  The Veteran had no hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  The Veteran exhibited fair impulse control, and did not experience episodes of violence, though he did state that he sometimes became angry when his sciatic nerve hurt because he could hardly stand the pain.  He was able to maintain minimum personal hygiene, but had limited physical activity due to his back problems.  The Veteran's remote, recent and immediate memory were normal.  The report notes the Veteran's depression manifested in severe symptoms of pessimism, moderate symptoms of past failure, loss of pleasure, and changes in sleeping pattern, and mild symptoms of self-dislike, self-criticalness, worthlessness, irritability, and changes in appetite.  Overall, the examiner concluded the Veteran's depression was considered mild to moderate and might result in reduced reliability and productivity in an occupational setting.  The Veteran's depressive symptoms might be exacerbated by a reduced quality of life due to pain associated with his spine condition.  The examiner stated that the Veteran' impairment was best described as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The examiner assigned a GAF score of 65, stating that the Veteran reported reduced ability to participate in rewarding social, leisure, or recreational activities due to sciatic back pain.  

During the period on appeal, the Board finds that the Veteran's psychiatric symptoms were manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, indicative of a 30 percent rating.  The Veteran's symptoms generally included occasional flares of temper or violence, depressed mood and chronic sleep impairment, although the Veteran attributed his sleep impairment to back pain.  At the April 2012 VA examination, the Veteran had severe symptoms of pessimism, moderate symptoms of past failure, loss of pleasure, and changes in sleeping pattern, and mild symptoms of self-dislike, self-criticalness, worthlessness, irritability, and changes in appetite.  Overall, his depression was considered mild to moderate, causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  However, the Veteran consistently reported having a good relationship with his wife, brothers, children and grandchildren.  He noted that he spends time with friends and engages in recreational activities, such as going out to eat with his wife, taking his grandson hunting, or working on his motorcycle.  The Veteran did not display additional symptoms of depression.  These symptoms are consistent with and similar to many of those contemplated by the currently assigned 30 percent rating, such as depressed mood and sleep impairment.

The record evidence does not reflect a higher level of impairment as contemplated by the criteria for a 50 percent rating.  As noted above, the Veteran has a good relationship with family members, and reported to his examinations clean and neatly groomed.  The Veteran was cooperative friendly and attentive toward the examiner.  He reported an active social life that included hobbies.  The Veteran's sleep deficiencies do not appear to be related to depression.  Though the Veteran has consistently reported depression, and because the 50 percent level contemplates deficiency in "mood" among other areas, does not mean the Veteran's depressive disorder rises to the 50 percent level.  Rather, the Board notes that in regards to the Veteran's mood and motivation, the frequency, duration, and severity of his symptoms are more consistent with those associated with the 30 percent disability rating.  The impact of his depression on his functioning is more consistent with the currently assigned rating.  Thus, the frequency, duration, and severity of his symptoms are not the degree contemplated in a higher rating.

The Board notes the Veteran was assigned GAF scores of 65 and 70.  Again, a GAF score in the range of "61 to 70" represents "[s]ome mild symptoms (e.g., depressed mood and mild insomnia) OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.".  The Board finds that these scores are consistent with the 30 percent rating involving occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

C.  Additional Considerations 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent for major depressive disorder have at no time been met.  Accordingly, staged ratings are inapplicable to that claim.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluation for the Veteran's major depressive disorder and bilateral hearing loss are not inadequate.  Regarding his major depressive disorder, the Veteran complained of depressed mood, occasional anger problems, and sleep impairment.  As to the Veteran's hearing loss, the Veteran noted only difficulty understanding speech, particularly in noisy environments, or difficulty hearing high frequency sounds like a siren.  These symptoms are contemplated by the rating criteria.  The Veteran merely disagrees with the assigned evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to an initial rating in excess of 30 percent for major depressive disorder is denied. 

Entitlement to an initial compensable evaluation for service-connected hearing loss prior to April 16, 2012, and an evaluation in excess of 10 percent since, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


